IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHAD MICHAEL RAGER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2336

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 9, 2015.

An appeal from an order of the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Chad Michael Rager, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.